SIMON, Judge.
This is an appeal from the grant of an injunction and order to return personal property made by the Circuit Court of Pike County. The underlying action arose from a dispute between Rev. Harold Hewitt and others as trustees for the Church in Christ (Pentecost), respondents, and Roy and Flo Hager and others, appellants. The appellants contend that the trial court erred in that: (1) the return of the personal property was never pleaded; (2) the injunction and order is overly broad and not supported by evidence of specific wrongful acts committed by appellants; (3) the injunction is nebulous and improperly restrains members from access to the church and restrains future acts which do not exist and are not threatening; (4) the granting of an injunction was contrary to the evidence of the usage and customs of the church concerning organizational meetings; (5) a fraudulent scheme was used by respondents to gain control of the church and its property. Appellants’ points are without merit. We affirm.
A brief statement of the facts will suffice. The “Church of God in Christ” (Pentecost) was established in Louisiana, Missouri during the early part of this century. In 1923 Sarah Ann Kingston deeded real estate upon which the church building is located to “W. E. Kidson (a respondent), Ben Blunt and James Wagner, as Trustees for the Church of God in Christ (Pentecost), and their successors who may hereafter be duly elected by a majority of the members of said church who are in good standing at the time that any such election may occur.”
Rev. W. E. Kidson left Missouri in the 1930’s to reside in Texas. Kidson only returned occasionally to Missouri, and did not have anything further to do with the church until he returned for a brief period in 1978.
Rev. Cecil Cox served as minister from 1953 until 1974. Rev. Ronald Reese was minister of the church until sometime short*263ly prior to the arrival of respondent, Rev. Harold Hewitt, on March 3, 1978.
In October, 1978, notice of a reorganiza-tional meeting was published in The Louisiana Press Journal. Rev. W. F. Kidson returned from Texas to participate and the meeting continued for approximately six nights. At the meetings church membership applications were distributed, members were accepted, a constitution and by-laws were adopted, trustees were elected and a Sunday School superintendent was appointed. The record is unclear as to the existence of a constitution and by-laws prior to these reorganizational meetings.
Following the reorganizational meetings, a dispute developed between Roy and Flo Hager, who had been accepted as members during the reorganizational meetings, and Rev. Hewitt. The Hagers felt the church no longer met their spiritual needs. Pursuant to this belief, the Hagers sent an eviction notice to the church, changed the locks and removed a piano from the church in an attempt to gain control of the church.
Subsequently, Rev. Hewitt and the other trustees filed a petition for an injunction seeking to restrain the Hagers and their group from entering upon church property and securing the property in the control of the trustees. A temporary restraining order was issued. The appellants filed a motion praying for joint use of the church property, which was overruled. Subsequently, the trial court granted a permanent injunction and ordered the return of the piano to the church. This appeal followed.
In a court tried case, we defer to the trial court’s evaluation of the credibility of the witnesses and will not disturb its judgment if it is supported by substantial evidence and the law has been correctly declared and applied. Murphy v. Carron, 536 S.W.2d 30, 31 (Mo. banc 1976), and Rule 84.16(b).
In essence, the appellants contend that the judgment of the trial court is not supported by substantial evidence.
Our review of the transcript and legal file indicates otherwise. We find no error of law. An extended opinion would have no precedential value.
Judgment affirmed.
DOWD, P. J., and GUNN, J., concur.